DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least one window" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bottom" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegenfelder et al. (20150210458).
Regarding claim 1, Ziegenfelder discloses a dispensing device (110) for a fluid substance, comprising a manually operated pump (100) coupled to a deformable bag (140), the deformable bag being housed 5inside a container (150), characterized in that the container is formed by a collar (120) made of plastic material (par. 0033) snap coupled (via groove, 133, and bead, 153) to a tubular element (150) formed in a material based on paper or cardboard (par. 0035).
Regarding claim 4, the 20tubular element has an area which is inserted in an annular groove (133) obtained in the collar.
Regarding claim 10, the bottom 11is made of a paper-based material or cardboard (par. 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegenfelder et al. in view of Steijns et al. (5297701).
Regarding claim 2, Ziegenfelder DIFFERS in that it does not disclose the 10tubular element has at least one window which is coupled in at least one undercut made in the collar. Attention, however, is directed to the Steijns reference, which discloses a window (54) coupled to an undercut (928).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ziegenfelder reference in view of the teachings of the Steijns reference by employing a window and undercut for the purpose of making the container safe and child resistant (col. 4, lines 55-59 of Steijns). It also would have been obvious to position the window on the tubular element and the undercut on the collar because the features would function the same regardless of their arrangement on the tubular element or the collar. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegenfelder et al. in view of Steijns et al. as applied to claim 2 above, and further in view of Cooprider (3797705).
Regarding claim 3, the at least one window is made at one end of the tubular 15element (Figs. 22-23 of Steijns).
The modified Ziegenfelder DIFFERS in that it does not disclose the tubular element carries at least one notch to facilitate the elastic deformation of the end of the tubular element when the window snaps to the undercut. Attention, however, is directed to the Steijns reference, which discloses at least one notch to facilitate the elastic deformation (col. 4, lines 37-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Steijns reference in view of the teachings of the Cooprider reference by employing a notch for the purpose of facilitating the assembly of the tubular element and collar.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegenfelder et al. in view of Beil (DE19653065B4).
Regarding claims 5-8, Ziegenfelder DIFFERS in that it does not disclose the area is easily breakable or has a reduced thickness compared to the rest of 25the tubular element. Attention, however, is directed to the Beil reference, which discloses an easily breakable area having a reduced thickness compared to the rest of a 25aaaaatubular element (par. 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ziegenfelder reference in view of the teachings of the Beil reference by employing an area of reduced thickness for the purpose of facilitating the separation of the collar from the container for purposes of recycling (Ziegenfelder teaches recycling the container in par. 0039) and providing a tamper evident seal (par. 0002 of Beil).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegenfelder et al. in view of Meshberg (4457454).
Regarding claim 9, Ziegenfelder DIFFERS in that it does not disclose from a bottom of the tubular element an annular wall extends towards the inside of the tubular element into which a free end of the deformable bag is inserted so as to limit the movement of 20the bag inside the tubular element when the bag is full or in which the bottom is made in a different piece from the tubular element or in which the bottom provides a grip to release it from the tubular element for disposal. Attention, however, is directed to the Meshberg reference, which discloses from a bottom of a tubular element an annular wall (74) extends towards the inside of the tubular element into which a free end of the deformable bag is inserted so as to limit the movement of 20the bag inside the tubular element when the bag is full or in which the bottom is made in a different piece from the tubular element or in which the bottom provides a grip to release it from the tubular element for disposal (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Ziegenfelder reference in view of the teachings of the Meshberg reference by employing a bottom that is a different piece from the tubular element for the purpose of enhancing the separability of the container for recycling purposes (par. 0004 of Ziegenfelder).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegenfelder et al.
Regarding claim 11, the collar provides threads (37) to which threads of the pump are engage5. Ziegenfelder discloses the claimed invention except for the pump being snapped onto the collar via an undercut and locking element. However, Ziegenfelder teaches that such snap connections are a convenient way to quickly removably secure two container components together (par. 0054, 0069-0070, and 0072). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one undercut on the collar to which a locking element of the pump is snapped onto the 5collar because Ziegenfelder teaches that snap connections (par. 0054, 0069-0070, and 0072), such as undercuts (133) and locking elements (153), are a well-known alternative method for quickly releasably securing two container components together.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754